Citation Nr: 0213629	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-17 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for a right (major) 
shoulder disorder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to December 
1998.  He also had a period of active duty for training from 
August 1965 to December 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted the veteran's claim of entitlement to service 
connection for a right shoulder disorder and assigned a 
noncompensable evaluation.  The veteran subsequently 
perfected a timely appeal regarding the disability rating 
assigned.  During that stage of the appeal, the RO issued a 
Statement of the Case (SOC) in January 2000.  

In a Supplemental Statement of the Case (SSOC) dated in April 
2001, the RO granted an increased evaluation, 20 percent, for 
the veteran's service-connected right shoulder disorder.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that, on a claim for an original or an increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  
Accordingly, the Board finds that the issue of an increased 
evaluation for a right shoulder disorder remains on appeal. 

In the September 1999 rating decision, the RO also granted 
entitlement to service connection for hearing loss of the 
left ear and tinnitus.  The veteran did not express 
disagreement with either the disability ratings or the 
effective dates assigned for these disabilities.  Thus, these 
issues are not currently on appeal before the Board.  In that 
rating decision, the RO also denied service connection for 
hearing loss of the right ear and a left shoulder disorder.  
Because the veteran did not express disagreement with these 
denials, these issues are also not on appeal at this time. 

FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's right shoulder disability is manifested by 
no more than limitation of motion in the right arm to above 
the shoulder level.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
right shoulder disorder have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In February 1999, one month following his separation from 
service, the veteran filed a formal claim of entitlement to 
service connection for several disabilities, including a 
right shoulder disorder.  He reported having injured his 
right shoulder during service in 1983.  He indicated that he 
had not received treatment from any private physicians or 
hospitals for his claimed disability.

Later that month, the RO issued a letter to the veteran 
advising him that VA had a responsibility to assist him in 
obtaining any records or documents he needed to support his 
claim.  The RO enclosed release forms for the veteran to fill 
out for any private health care providers who had treated him 
for his claimed disabilities.

In March 1999, VA contracted with QTC Medical Services to 
provide the veteran with a medical examination.  He reported 
having injured his right shoulder while in service in March 
1983.  He explained that he fell off of a rope with his right 
arm in abduction and forward flexion, and that he landed on 
his left shoulder.  He noted that he had experienced pain in 
his right shoulder as a result the pull.  He reported that he 
had continued with his activities but suffered pain with any 
movement in his arms or shoulders.  He indicated that he 
eventually sought treatment from an orthopedist, who 
reportedly determined that he had mild degenerative changes 
in his right shoulder with evidence of ligamentous strain in 
both shoulders.  The veteran noted that he was given 
stretching-type exercises to do, and anti-inflammatory 
medications, but that he had not sought any treatment in the 
recent past.  He reported that he was currently experiencing 
pain in his shoulders, which was aggravated by lifting or 
doing push-ups, as well as raising his arms over shoulder 
height.  He stated that his symptoms flared-up about twice 
per month.  The veteran noted that, since his separation from 
service, he had worked as a nurse anesthetist and that he had 
not lost any time from work.

Examination of the shoulders revealed no heat, redness, 
swelling, effusion, drainage, abnormal movement, instability, 
or weakness.  The examiner found that there was slight 
tenderness on the superior aspect of the glenohumeral joint 
on the right side.  Range of motion in the right shoulder was 
found to be to 160 degrees flexion, with pain at 90 degrees; 
160 degrees abduction, with pain at 90 degrees; 90 degrees 
external rotation without pain; and 90 degrees internal 
rotation without pain.  The examiner noted that the veteran 
was right-handed.  Neurological examination revealed normal 
sensation to pain and touch.  Motor function was found to be 
normal, and deep tendon reflexes were found to be 2+ and 
bilaterally equal in the biceps and triceps.  The examiner 
determined that X-rays of the right shoulder were normal.  
The examiner noted a diagnosis of right shoulder mild 
impingement syndrome.  It was explained that this diagnosis 
was based "subjectively" on the veteran's related history 
of having had a strain of the right rotator cuff while 
descending from a rope.  It was noted that, objectively, 
there was evidence of slight tenderness of the glenohumeral 
joint line and evidence of reduced range of motion.  The 
examiner noted that range of motion in the right shoulder was 
not affected by fatigue, weakness, or lack of endurance.

In the September 1999 rating decision, the RO granted 
entitlement to service connection for a right shoulder 
disorder and assigned a noncompensable (0 percent) evaluation 
under Diagnostic Code (DC) 5201, effective January 1, 1999.  
This grant was based upon the veteran's service medical 
records, which showed that he injured his right shoulder in a 
fall in 1983, and his recent QTC examination, which revealed 
that he had right shoulder impingement syndrome related to 
that fall.  The veteran subsequently appealed the disability 
rating assigned in that decision.

In a Substantive Appeal (VA Form 9) received in August 2000, 
the veteran asserted that the noncompensable evaluation 
assigned for his right shoulder disorder did not take into 
account the pain, limitation of motion, and loss of work 
caused by that disability.

In October 2000, VA contracted with QTC Medical Services to 
provide the veteran with another medical examination.  The 
veteran reported experiencing difficulty with overhead 
reaching, pulling, and pulling.  He denied experiencing any 
numbness or tingling.  Examination revealed that he could 
make a fist, and that his right-hand strength was normal.  
The examiner found no evidence of heat, redness, swelling, 
effusion, drainage, abnormal instability, or weakness.  Range 
of motion was noted to be to 120 degrees flexion, with pain 
at 80 degrees; 100 degrees abduction, with pain at 70 
degrees; 60 degrees external rotation, with pain at 35 
degrees; and 65 degrees internal rotation, with pain at 35 
degrees.  The examiner determined that range of motion in the 
right shoulder was affected by pain, weakness, fatigue, and 
lack of endurance.  Positive impingement sign was noted over 
the right shoulder.  Neurological examination revealed 
sensation, motor strength, and reflexes to be normal.  The 
examiner found that X-rays of the right shoulder revealed no 
abnormalities.  The examiner noted a diagnosis of impingement 
syndrome of the right shoulder.  It was found that there were 
signs of impingement syndrome found on examination, but no 
evidence of atrophy or weakness.  

In the April 2001 SSOC, the RO granted an increased 
evaluation, 20 percent, for the veteran's right shoulder 
disorder under DC 5201, effective January 1, 1999.  No 
additional correspondence or evidence was received by the RO.  
The claims folder was subsequently forwarded to the Board.

In an Appellant's Brief dated in July 2002, the veteran's 
accredited representative essentially restated the veteran's 
contention that his right shoulder disorder was more severe 
than is contemplated by the assigned disability evaluation. 

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans' Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. 
§ 5103A (West Supp. 2002)).  It was further noted, however, 
that the VCAA also provides that nothing in section 5103A 
precludes VA from providing such assistance as the Secretary 
considers appropriate.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified as amended at 38 U.S.C. § 5103(g) (West 
Supp. 2002)).  Accordingly, the Secretary determined that 
some limited assistance is warranted to claimants attempting 
to reopen claims.  In particular, the Secretary determined 
that VA should request any existing records from Federal 
agencies or non-Federal agency sources, if reasonably 
identified by the claimant, in order to assist the claimant 
in reopening his or her claim.  66 Fed. Reg. 45,628.

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC, the SSOC, and correspondence provided by the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  In 
this regard, the Board notes the letter issued in February 
1999, in which the RO advised him that VA would obtain 
records that he identified on his behalf.

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
In addition, as discussed above, the RO provided the veteran 
with medical examinations in March 1999 and October 2000.  

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Increased evaluation for right shoulder disorder

The veteran is seeking an increased evaluation for his 
service-connected right shoulder disorder.  He essentially 
contends that the level of disability in his right shoulder 
is more severe than the 20 percent disability rating 
currently assigned. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2001) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  Otherwise, the lower rating is to be assigned. 

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where the 
claimant has expressed disagreement with an initially 
assigned disability evaluation, it is possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods, based upon the facts found during the appeal period.

The veteran's right shoulder disorder is currently evaluated 
as 20 percent disabling under the criteria of DC 5201, which 
pertains to limitation of motion of the arm.  Under this 
code, limitation of motion to 25 degrees warrants a 40 
percent rating for the major extremity and a 30 percent 
evaluation for the minor extremity.  Limitation of motion 
midway between the side and shoulder level warrants a 30 
percent evaluation for the major extremity and 20 percent for 
the minor extremity.  Limitation of motion at shoulder level 
warrants a 20 percent rating for either the major or minor 
extremity.  38 C.F.R. § 4.71a, DC 5201.  Full range of motion 
of the shoulder is measured from zero degrees to 180 degrees 
in forward elevation (flexion), zero degrees to 180 degrees 
in abduction, and zero degrees to 90 degrees in both external 
and internal rotation.  38 C.F.R. § 4.71, Plate I (2001).

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the assignment of an 
increased evaluation under the criteria of DC 5201.  As 
discussed in the factual background, repeated physical 
examination has shown that the veteran is able to flex his 
right arm to above shoulder level.  Similarly, he is also 
able to abduct his right arm to above shoulder level.  Taking 
into account the fact that he has reported experiencing pain 
at or slightly below shoulder level, the RO has granted a 20 
percent evaluation under DC 5201.  However, even taking into 
account additional limitation caused by pain and other 
symptoms, neither flexion nor abduction in the right arm is 
limited to midway between the side and shoulder level.  For 
this reason, the Board concludes that the preponderance of 
the competent and probative evidence is against the 
assignment of a 30 percent disability rating for the major 
extremity under DC 5201.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this case, the March 1999 examiner 
found that the veteran did experience pain on motion in his 
right shoulder.  However, the examiner also found no evidence 
of swelling, effusion, drainage, abnormal movement, 
instability, or weakness.  The examiner further found that 
range of motion in the right shoulder was not affected by 
fatigue, weakness, or lack of endurance.  The Board concludes 
that these findings do not support the assignment of an 
increased evaluation based upon additional functional loss.

The Board recognizes that the October 2000 examiner also 
found evidence of pain on motion, and that the examiner also 
found that range of motion was affected by weakness, fatigue, 
and lack of endurance.  However, the Board notes that the 
additional restriction in motion caused by these symptoms was 
already taken into account by the RO in assigning a 20 
percent evaluation under DC 5201.  For this reason, and 
because the examiner specifically noted that there were no 
other major functional limitations, the Board finds that the 
results of his October 2000 examination do not support the 
assignment of an increased rating under 38 C.F.R. §§ 4.40 or 
4.45.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the shoulder.  However, there is no evidence 
that the veteran has ever been diagnosed with ankylosis of 
the shoulder. Thus, 38 C.F.R. § 4.71a, DC 5200 is not for 
application.  In addition, although some slight tenderness 
was noted in the area of glenohumeral joint line, there is 
also no evidence indicating that the veteran has any 
impairment in the humerus.  Similarly, both physical 
examinations and X-rays have been negative for any indication 
of dislocation, nonunion, or malunion in the scapula or 
clavicle.  Thus, the Board finds that Diagnostic Codes 5202 
and 5203 also do not apply.

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the assignment of 
a rating in excess of 20 percent for the veteran's right 
shoulder disorder.  Consideration has been given to assigning 
a staged rating; however, at no time during the period in 
question has the veteran shown disablement greater than the 
assigned rating.  See Fenderson, supra.  Thus, the benefit 
sought in this aspect of the appeal must be denied.



ORDER

Entitlement to an increased evaluation for a right (major) 
shoulder disorder, currently evaluated as 20 percent 
disabling, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

